Title: From George Washington to John Beatty, 27 July 1778
From: Washington, George
To: Beatty, John


          
            Sir Head
            Quarters White plains 27 July 1778
          
          I would recommend the laying a copy of the inclosed letter to you from Mr Pintard,
            dated the 21st Instt before congress for their consideration.
          you will take their judgement on the exchange of our mariners, and those of the French
            now in their hands for a like number of British seamen as proposed by admiral
            Gambier.
          The supplying our prisoners in New-York with provisions is another matter that demands
            particular attention. I do not wish them to suffer for want of what may be thought
            necessary for their suport; but at the same time we should carefully guard against
            throwing flour into the hands of the enemy. If we are to credit the different accounts
            from New-York the army there is much straitened in this material article. This should
            lead us, therefore, to devise if possible a plan for liquidating our debts in such a
            manner as would not administer to their wants, and teach us the expediency and propriety
            of only sending in to our people a supply adequate to their subsistence, without paying
            any attention to the requests of individual officers. This is a subject at present of
            too much importance to be overlooked. I am Sir &c. &.
        